  Case 19-22784      Doc 25   Filed 11/06/19 Entered 11/06/19 15:22:54            Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:     19-22784
Roberta L Miller                           )
                                           )               Chapter: 13
                                           )
                                                           Honorable Deborah L. Thorne
                                           )
                                           )
              Debtor(s)                    )

                                      Order Confirming Plan

       The plan under Chapter 13 of the Bankruptcy code, filed as docket No. 22, having been found
by the Court to comply with the provisions of the 11 U.S.C. section 1325, THE PLAN IS HEREBY
CONFIRMED.




                                                        Enter:


                                                                 Honorable Deborah L. Thorne
Dated: November 06, 2019                                         United States Bankruptcy Judge
